Citation Nr: 0603675	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for esophagitis.

3.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1990, and from January to August 1991.  He served in 
Southwest Asia from February to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in Baltimore, 
Maryland, which in pertinent part, denied service connection 
for sinusitis, esophagitis, and pancreatitis.  

In August 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Central Office.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.

In January 2005, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

The issue of entitlement to service connection for 
esophagitis is remanded to the RO via VA's Appeals Management 
Center (AMC).  No action is required of the veteran unless he 
receives further notice.


FINDINGS OF FACT

1.  Sinusitis is not a disorder of service origin or 
attributable to any incident therein.

2.  Pancreatitis is the result of exposure to oil fires 
during service.



CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Pancreatitis was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The May 2003 statement of the case, August 2005 supplemental 
statement of the case, and August 2001, November 2001, 
February 2002, and February 2005 letters, gave the veteran 
notice of the evidence necessary to substantiate his claim on 
appeal.  

The evidence development letters dated in August 2001, 
November 2001, February 2002, and February 2005 also advised 
the veteran of what evidence he was responsible for providing 
and what evidence VA would undertake to obtain.  

The February 2005 letter told the veteran that if he had any 
evidence in his possession that pertained to the claim, he 
should send it to VA.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

With regard to the veteran's claim of entitlement to service 
connection for sinusitis, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  In this case, no medical opinion was 
obtained in connection with this service connection claim.  
However, an examination or medical opinion is not needed 
because there is no competent evidence that the veteran has 
sinusitis which may be associated with an established event, 
injury, or disease in service.

The Board's remand instructed that the veteran should be 
furnished an examination for pancreatitis in which the 
examiner provided a rationale for all opinions.  The examiner 
provided an opinion as to the etiology of the pancreatitis, 
but did not provide a rationale.  This error is harmless 
inasmuch as the Board is allowing the claim.

Factual Background

The veteran's service medical records show that he was 
treated repeatedly for respiratory disorders throughout his 
period of service.  Diagnoses throughout service include, 
allergic rhinitis, acute infectious rhinitis, sinusitis, and 
hay fever.

Additionally, the service medical records show that the 
veteran sought treatment for such complaints in October 1986, 
November 1986, March 1987, April 1987, June 1988, March 1989, 
March 1990, May 1990, May 1991, and July 1991.  They also 
show that in May 1991, he sought treatment for diarrhea, 
rectal bleeding, stomach cramps, nausea, and abdominal pain.  
Diarrhea due to a fungal infection was diagnosed.  In July 
1991, duodenitis due to exposure to oil fires was diagnosed.  
A July 1991 upper gastrointestinal series report indicates 
that the diagnosis was possible minimal 
esophagitis/duodenitis.  A gastrointestinal examination 
report indicates that the diagnosis was infectious 
inflammatory bowel disease and duodenitis with decreased 
pain.  

Upon separation examination in July 1991, the veteran 
reported having stomach trouble and frequent indigestion.  
The separation examination notes that the veteran was 
deployed to Saudi and he had a diagnosis of duodenitis and a 
high uric acid level.  It was noted that the veteran's 
symptoms were controlled with medication. 

Post-service evidence includes treatment records from Prince 
George's Hospital dated from 1994 to 1998 which show 
continued visits to the emergency room for gastrointestinal 
disorders.  Diagnoses include enteritis, gastritis, acute 
appendicitis, acute pancreatitis, and pancreatic pseudocyst.

Private computer tomography (CT) reports of the veteran's 
abdomen in November 1995 consistently show findings 
compatible with pancreatitis with evidence of pseudocyst.  

In September 1997 the veteran presented at Washington 
Hospital Center with complaints of right abdominal pain and 
nausea.  The diagnosis was abdominal pain, cause unclear.

In November 1998 the veteran presented at the emergency room 
of Prince George's Hospital with complaints of abdominal pain 
on the left side.  His diagnosis upon discharge was acute 
inflammation of the ascending colon probably secondary to 
pancreatitis.  Upper gastrointestinal (UGI) testing was 
performed and it revealed negative findings with no evidence 
of inflammatory bowel disease.    

From November 1999 to November 2001 the veteran was 
repeatedly seen at Doctor's Community Hospital with 
gastrointestinal complaints.  His treatment during this 
period was primarily for acute pancreatitis and 
gastrointestinal bleeding.  

Private medical records dated from October 2000 to December 
2000 show continuing treatment for abdominal discomfort.  

In February 2001 the veteran was admitted to Georgetown 
University Hospital and underwent surgery for recurrent 
pancreatitis secondary to hypertriglyceridemia.  Treatment 
notes subsequent to the veteran's surgery reflect his 
progression following the surgery.  Specifically, a July 2001 
and August 2001 treatment record signed by M. Kalan, M.D., 
indicated that after a review of the veteran's medical 
records, he determined that the veteran's disorders were a 
result of exposure to oil fires while in the Gulf War.    

A March 2001 private CT scan of the veteran's sinuses 
revealed a diagnostic impression of pansinusitis.

VA outpatient treatment records dated from March 2002 to 
August 2002 show continuing complaints of chronic abdominal 
pain.  Diagnoses include abdominal pain, necrotic 
pancreatitis.

At his August 2004 hearing the veteran testified that during 
service in the Persian Gulf he was less than half a mile from 
oil well fires.  His spouse recalled that he complained of 
not feeling well immediately upon his return from the Persian 
Gulf.

During a June 2005 VA examination the veteran claimed that he 
experienced a burning sensation and his gastrointestinal 
symptoms worsened depending on what he ate.  The diagnoses 
were oseophagitis and pancreatitis.  In regards to the 
veteran's oseophagitis, the examiner opined that the veteran 
had ongoing symptoms which were likely to be secondary to 
oseophagitis but there was no evidence of reflux on imaging.  
In respect to the veteran's pancreatitis, the examiner opined 
that the veteran suffered from ongoing symptoms which were 
likely secondary to past pancreatitis.  He opined that the 
pancreatitis was likely to have been an outcome of elevated 
triglycerides together with alcohol.

Analysis
Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Entitlement to service connection for sinusitis

The service medical records document frequent treatment for 
respiratory disorders.
 
The evidence is not in dispute as to the presence of a 
current sinus disorder, namely pansinusitis.  There is thus 
evidence in support of two of the three elements needed for 
service connection.

However, there is no evidence of a nexus between any current 
sinus disorder and the veteran's military service.  The 
veteran has not reported a continuity of symptomatology, and 
no medical professional has linked a current disability to 
service.

As no medical professional has provided competent medical 
evidence linking the veteran's current sinus disorder to any 
aspect of his active service, and the veteran has not alluded 
to the existence of any such opinion, the Board finds that, 
despite the veteran's current diagnosed sinus disorder, there 
is no competent evidence of a nexus between the disorder at 
issue and the veteran's period of active duty service.  Boyer 
v. West, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000). 

The Board acknowledges the veteran's own statements 
contending he suffers from sinusitis related to service.  
However, as a lay person, he is not competent to provide a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Under these circumstances, the claim for service connection 
for sinusitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56.


Entitlement to service connection for pancreatitis

The undisputed evidence is that the veteran served in the 
Persian Gulf.  His unrefuted testimony is that he was exposed 
to fumes from oil well fires during that service.  The 
evidence, thus, favors a finding that there was an injury in 
service.

There is no dispute that the veteran currently has 
pancreatitis.  The medical records amply document that 
disability.

There are conflicting opinions as to the likely etiology of 
the pancreatitis.  Dr. Kalan has linked it to oil well fires 
in service, while the most recent VA examiner opined that 
pancreatitis was most like related to other causes.  The 
Board sees no basis for favoring one opinion over the other.  
Since the evidence is in equipoise, on this question, 
reasonable doubt is resolved in the veteran's favor, and the 
Board concludes that there is a link between current 
pancreatitis and exposure to oil fires in service.

Since all elements needed for service connection are 
satisfied, reasonable doubt is resolved in the veteran's 
favor and the claim is allowed.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for pancreatitis is 
granted.


REMAND

In its earlier remand the Board asked that the veteran be 
afforded an examination for esophagitis in which the examiner 
expressed an opinion as to whether the esophagitis was 
related to a disease or injury in service.  The veteran was 
afforded a VA examination for this purpose in June 2005, but 
as his representative has pointed out, the opinion was not 
provided.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, this case is REMANDED for the following:

1.  Afford the veteran a VA ear nose and 
throat examination to determine the 
etiology of current esophagitis.  The 
examiner should review the claims folder 
and note such review in the examination 
report, or in an addendum.

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
current esophagitis is due to a disease 
or injury in service (including exposure 
to oil well fires).

The examiner should provide a rationale 
for the opinion.

2.  Then readjudicate the veteran's 
claim.  If it is denied issue a 
supplemental statement of the case, 
before returning it to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


